IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00441-CV

JENNIFER FOWLER,
                                                             Appellant
v.

NICOLAS AND MEGAN WHISENHUNT,
                                                             Appellees



                          From the County Court at Law
                              Coryell County, Texas
                          Trial Court No. CCL-18-48292


                           MEMORANDUM OPINION


       Appellant, Jennifer Fowler, filed her pro se notice of appeal on December 6, 2019.

By letter dated December 16, 2019, the Clerk of this Court notified appellant that this case

is subject to dismissal because it does not appear that appellant seeks to appeal from a

signed, final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The

Clerk further warned that the Court would dismiss the appeal unless, within ten days

from the date of the letter, appellant filed a response showing grounds for continuing the
appeal. More than ten days have passed, and appellant has not responded to our

December 16, 2019 letter, showing grounds for continuing this appeal. Accordingly, we

hereby dismiss this appeal. See TEX. R. APP. P. 42.3(c).




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed January 15, 2020
[CV06]




Fowler v. Whisenhunt, et al.                                                   Page 2